Matter of Dietrich (2021 NY Slip Op 03237)





Matter of Dietrich


2021 NY Slip Op 03237


Decided on May 20, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:May 20, 2021

PM-56-21
[*1]In the Matter of Raymond Scott Dietrich, an Attorney. (Attorney Registration No. 5068721.)

Calendar Date:May 17, 2021

Before:Garry, P.J., Lynch, Clark, Aarons and Colangelo, JJ.

Raymond Scott Dietrich, Phoenix, Arizona, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Raymond Scott Dietrich was admitted to practice by this Court in 2012 and lists a business address in Washington, DC with the Office of Court Administration. Dietrich has applied to this Court, by affidavit sworn to March 8, 2021, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Dietrich is ineligible for nondisciplinary resignation because he has failed to fulfill his attorney registration requirements for the most recent biennial period beginning in 2020 (see Judiciary Law § 468-a; Matter of Lee, 148 AD3d 1350 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1).
In reply to AGC's opposition, however, Dietrich has submitted supplemental correspondence dated May 10, 2021 advising that he is now current in his New York attorney registration requirements. Furthermore, Office of Court Administration records likewise establish that Dietrich has duly registered and cured any preexisting registration delinquency. Accordingly, with AGC voicing no other substantive objection to his application, and having determined that Dietrich is now eligible to resign for nondisciplinary reasons (compare Matter of Tierney, 148 AD3d 1457, 1458 [2017]; Matter of Bomba, 146 AD3d at 1227), we grant the application and accept his resignation.
Garry, P.J., Lynch, Clark, Aarons and Colangelo, JJ., concur.
ORDERED that Raymond Scott Dietrich's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Raymond Scott Dietrich's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Raymond Scott Dietrich is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Dietrich is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Raymond Scott Dietrich shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.